In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00465-CV

____________________


IN THE INTEREST OF M.C. AND S.C.




On Appeal from the County Court at Law No. 4
Montgomery County, Texas

Trial Cause No. 07-06-06393 CV




MEMORANDUM OPINION
 On January 9, 2009, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why additional time was needed to file the record.  We also notified the parties that
the appeal would be dismissed unless the appellant remitted the filing fee for the appeal.  The
appellant, Blanca Carrillo, did not respond to the Court's notices.  The appellant did not file
an affidavit of indigence and is not entitled to proceed without payment of costs.  See Tex.
R. App. P. 20.1.  There being no satisfactory explanation for the failure to file the record, and
there being no reasonable explanation for the failure to pay the filing fee for the appeal, the
appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b); Tex. R. App. P. 42.3. 
Costs are assessed against the appellant.
	APPEAL DISMISSED.
								_____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 5, 2009
Before Gaultney, Kreger, and Horton, JJ.